       Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 1 of 10



Nathan A. Schacht, Montana Bar No. 46224074
BAKER & HOSTETLER LLP
1801 California St., Suite 4400
Denver, CO 80202
Telephone: 303.861.0600
Facsimile: 303.861.7805
Email:      nschacht@bakerlaw.com

Attorneys for Defendant
AUTOZONE AUTO PARTS GREAT FALLS
#3770, D/B/A AUTOZONE AUTO PARTS


               IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
CHRISTOPHER LEE KOHLMAN,                   Case No.:

            Plaintiff,                     NOTICE OF REMOVAL OF
                                           CIVIL ACTION TO FEDERAL
      v.                                   COURT

AUTOZONE AUTO PARTS GREAT                  [Filed concurrently with Civil Cover
FALLS #3770, D/B/A AUTOZONE                Sheet]
AUTO PARTS,

            Defendant.                     Action Filed: December 7, 2020



      TO THE CLERK OF THE ABOVE-ENTITLED COURT:

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and

1446, Defendant, AutoZoners, LLC (“AutoZone”), incorrectly identified in the

Complaint as Auto Parts Great Falls #3770, d/b/a AutoZone Auto Parts, removes the

action filed by Plaintiff, Christopher L. Kohlman (“Plaintiff”), in the Montana



                                       1
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 2 of 10



Eighth Judicial District in and for Cascade County, Case No. BDV-20-0664 (the

“State Court Action”), to the United States District Court for the District of Montana.

JURISDICTION AND VENUE

      1.     This is a civil action over which this Court has original subject matter

jurisdiction under 28 U.S.C. § 1332 and removal is proper under 28 U.S.C. § 1441

in that it is a civil action between citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

      2.     This Court is in the judicial district and division embracing the place

where the State Court Action was brought and is pending. Thus, this Court is the

proper district court to which this case should be removed. 28 U.S.C. §§ 1441(a) and

1446(a).

PROCEDURAL BACKGROUND OF PLEADINGS

      3.     On December 7, 2020, Plaintiff filed a complaint (“Complaint”) against

AutoZone in the Montana Eighth Judicial District in and for Cascade County. On

February 16, 2021, Plaintiff’s counsel, acting through a courier, left a copy of the

Summons and Complaint at AutoZone’s Great Falls Store #3770, apparently leaving

the documents with a part-time employee with no authority to accept service on

AutoZone’s behalf. Plaintiff has yet to effect formal service upon AutoZone as of

the present date, and AutoZone has not agreed to waive service notwithstanding this




                                          2
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 3 of 10



Notice. A true and correct copy of the purported Summons and Complaint is attached

as Exhibit “A”.

TIMELINESS OF REMOVAL

      4.     This removal is timely because AutoZone filed this Petition for

Removal within 30 days of receipt by AutoZone, through purported service or

otherwise, of the Summons and Complaint. See 28 U.S.C. § 1446(b)(1).

DIVERSITY OF CITIZENSHIP

      5.     Plaintiff’s Citizenship. As alleged in the Complaint, Plaintiff was “at

all times pertinent hereto… a resident of Cascade County in Montana.” [Compl. at

¶ 1] For diversity purposes, a person is a “citizen” of the state in which he or she is

domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).

Residence is prima facie evidence of domicile. State Farm Mutual Auto Ins. Co. v.

Dyer, 19 F.3d 514, 520 (10th Cir. 1994). Accordingly, Plaintiff is a citizen of the

State of Montana.

      6.     AutoZone’s Citizenship. For purposes of diversity jurisdiction, ”an

LLC is a citizen of every state of which its owners/members are citizens.” Johnson

v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).           By

contrast, “ a corporation shall be deemed to be a citizen of any State by which it has

incorporation and of the State where it has its principal place of business.” See 28

U.S.C. § 1332(c). A corporation’s “principal place of business” is “where a



                                          3
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 4 of 10



corporation’s officers direct, control, and coordinate the corporation’s activities,” or

its “nerve center.” Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010). “[I]n

practice,” a corporation’s “nerve center” should “normally be the place where the

corporation maintains its headquarters.” Id. “The public often (though not always)

considers it the corporation’s main place of business.” Id. at 1193.

      7.     The sole member of AutoZone is AutoZone Investment Corporation,

an entity incorporated under the laws of the State of Nevada. Pursuant to Hertz’s

nerve center test, AutoZone Investment Corporation has its principal place of

business in Tennessee. Specifically, AutoZone Investment Corporation’s

headquarters are located at 123 South Front Street, Memphis, Tennessee 38103.

Accordingly, AutoZone is a citizen of both Nevada and Tennessee – not Montana,

as Plaintiff alleges. [See Compl. at ¶ 2].

      8.     Diversity of citizenship exists under 28 U.S.C. § 1332 because Plaintiff

is a citizen of Montana and AutoZone is a citizen of Nevada and Tennessee.

AMOUNT IN CONTROVERSY

      9.     Without conceding that Plaintiff is entitled to the damages he seeks or

could recover damages in any amount, the purported amount in controversy in this

action exceeds $75,000, exclusive of interest and costs.

      10.    A defendant may remove a case to federal court pursuant to 28 U.S.C.

§ 1332(a) on the grounds that the amount in controversy exceeds $75,000 when the



                                             4
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 5 of 10



plaintiff fails to set forth any specific damage amount. See, e.g., Cohn v. PetsMart,

Inc., 281 F.3d 837, 839-40 (9th Cir. 2002). In this case, Plaintiff has alleged

compensatory damages, punitive damages, and costs and attorney’s fees. [See

Compl. at ¶¶ 12-13, prayer for relief]. As set forth in the Declaration attached hereto

as Exhibit “B,” Plaintiff’s compensatory damages are tied to his pre-termination

wage of $27,539.20 per year, among other fringe benefits. See Minkler v. Kramer

Laboratories, Inc., No. CV-12-9421-JFW-FFMX, 2013 WL 12138721, at * 2 (C.D.

Cal. Jan. 4, 2013) (holding that “a removing party can satisfy its burden with respect

to the amount in controversy…by the use of an affidavit or declaration of a corporate

representative attesting to the amount in controversy based on the allegations and

relief sought in the Complaint.)

      11.    Calculations. As demonstrated below, the allegations in the Complaint

make it more likely than not that the amount in controversy exceeds $75,000.

Although AutoZone denies it is liable to Plaintiff in any amount or manner, because

the Complaint does not provide more precise total calculations, AutoZone makes

reasonable assumptions, as indicated below, for the claim. The assumptions are

reasonable given that Courts have assumed even a 100 percent violation rate is

permitted in circumstances where, as here, the Complaint does not allege a more

precise total calculation. See Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d

1141, 1149 (C.D. Cal., 2010) (“courts have assumed a 100% violation rate . . . in



                                          5
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 6 of 10



calculating the amount in controversy when the complaint does not allege a more

precise calculation.”); see also Kenneth Rothschild Trust v. Morgan Stanley, 199 F.

Supp. 2d 993, 1001 (C.D. Cal. 2002) (“In measuring the amount in controversy, a

court must ‘assum[e] that the allegations of the complaint are true ….’”) (quoting

Jackson v. American Bankers Ins. Co. of Florida, 976 F. Supp. 1450, 1454 (S.D.

Ala. 1997); Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D.

Cal. 2008) (“The ultimate inquiry is what amount is put ‘in controversy’ by the

plaintiff’s complaint, not what a defendant will actually owe.”) (emphasis in

original).

      12.    Claim for Wrongful Discharge (Absence of Good Cause), Mont. Code

Ann. § 39-2-901, et. seq.. Plaintiff alleges that “he began working for [AutoZone]

in November 2017.” [Compl. at ¶ 4]. He further alleges that he “performed his job

satisfactorily and passed his probationary period of employment.” [Compl. at ¶ 10].

Plaintiff claims, in conclusory fashion, that “he was terminated [on] November 9,

2020 without good cause.” [Compl. at ¶¶ 7, 11]. As such, Plaintiff alleges that

AutoZone “violated the Montana Wrongful Discharge from Employment Act

(WDEA) causing Plaintiff to suffer the loss of wages and benefits.” [Compl. at ¶

12]. Plaintiff offers no other allegations supporting his belief that he was terminated

without good cause. [See generally, Compl.].




                                          6
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 7 of 10



      13.    Pursuant to Mont. Code Ann. § 39-2-905(1), “[i]f an employer has

committed a wrongful discharge, the employee may be awarded lost wages and

fringe benefits for a period not to exceed 4 years from the date of discharge, together

with interest on the lost wages and fringe benefits.”

      14.    Prior to his termination, Plaintiff earned wages of approximately

$27,539.20 per year. See Ex. B. Plaintiff’s Complaint does not provide an alternative

calculation of his wages and, as a result, this figure controls. See Lewis v. Verizon

Communications, Inc., 627 F.3d 395, 401-02 (9th Cir. 2010) (holding that amount

in controversy was satisfied where plaintiff failed to provide any evidence to

contradict the declaration accompanying the defendant’s notice of removal).

      15.    Although AutoZone denies it violated § 39-2-901, et seq., assuming for

purposes of this analysis only that, based on his allegations, Plaintiff was wrongfully

discharged, the amount in controversy for alleged compensatory wage damages is

$110,156.80, calculated as $27,539.20 per year X 4 years. See Korn, 536 F. Supp.

2d at 1205 (“Where a statutory maximum is provided, courts may consider the

maximum statutory penalty available in determining whether the amount in

controversy requirement is met.”). Even assuming, conservatively, that Plaintiff is

only entitled three years of wages, the amount in controversy for alleged wage

damages is at least $82,617.60.




                                          7
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 8 of 10



      16.    Total Amount in Controversy. Based on the discussion above, the

amount in controversy based just on alleged wage damages is, more likely than not,

in excess of $75,000. However, Plaintiff also earned fringe benefits. See Ex. B.

Additionally, Plaintiff requests punitive damages, costs, and attorney’s fees. [See

Compl., at prayer for relief]. Without admitting that Plaintiff is entitled to any

damages, and assuming for purposes of this analysis that Plaintiff could recover

punitive damages, Mont. Code § 27-1-220 authorizes recovery of punitive damages

up to a maximum of “$10 million or 3% of a defendant’s net worth, whichever is

less.” To that end, the total amount in controversy is, at a minimum, in excess of the

$75,000.00 statutory requirement based on Plaintiff’s allegations in the Complaint

and, at most, significantly higher than the statutory requirement. Even if the Court

assumes that Plaintiff is only entitled to compensatory damages in the form of wages,

the amount in controversy exceeds the statutory requirement.

      17.    Accordingly, complete diversity and amount in controversy are

satisfied for jurisdiction under 28 U.S.C. §§ 1141 and 1446. AutoZone has properly

removed the State Court Action to this Court.

NOTICE

      18.    As required by 28 U.S.C. § 1446(d) and L.R. 3.3(a), AutoZone is

providing written notice of the filing of this Notice of Removal to Plaintiff and is




                                          8
        Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 9 of 10



filing a copy of this Notice of Removal with the Clerk of the Montana Eighth Judicial

District in and for Cascade County.


 Dated: March 8, 2021                 Respectfully submitted,

                                      BAKER & HOSTETLER LLP

                                      By:       /s/ Nathan A. Schacht
                                                Nathan A. Schacht

                                      Attorneys for Defendant
                                      AUTOZONE AUTO PARTS GREAT FALLS
                                      #3770, D/B/A AUTOZONE AUTO PARTS




                                            9
       Case 4:21-cv-00025-BMM Document 1 Filed 03/08/21 Page 10 of 10



                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that he caused a copy of the foregoing
NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT [Filed
concurrently with Civil Cover Sheet] to be served upon the following counsel of
record via CM/ECF on March 8, 2021.

Patrick F. Flaherty
FLAHERTY GALLARDO LAWYERS
1026 First Ave. South
P.O. Box 1968
Great Falls, MT 59403
pat@greatfallsfirm.com



                                     /s/ Nathan A. Schacht
                                     Nathan A. Schacht




                                       10
